                              UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TENNESSEE
                                    AT CHATTANOOGA

  JOSEPH THACKER,                                 )
                                                  )
                Plaintiff,                        )
                                                  )
  v.                                              )           No.     1:19-CV-86-PLR-SKL
                                                  )
  ROBBIE GOINS, STONY LOVE, and                   )
  CAMPBELL COUNTY,                                )
                                                  )
                Defendants.                       )

                                      JUDGMENT ORDER
        For the reasons set forth in the memorandum opinion filed herewith, Defendants’ motion

 for summary judgment [Doc. 18] is GRANTED and this pro se prisoner’s complaint for violation

 of § 1983 is DISMISSED. Because the Court CERTIFIED in the memorandum opinion that any

 appeal taken from this decision would not be taken in good faith, should Plaintiff file a notice of

 appeal, he is DENIED leave to appeal in forma pauperis. See 28 U.S.C. § 1915(a)(3); Fed. R.

 App. P. 24.

        The Clerk is DIRECTED to close this case.

        SO ORDERED.


                                       ____________________________________________
                                         CHIEF UNITED STATES DISTRICT JUDGE




 ENTERED AS A JUDGMENT
 /s/ John L. Medearis
 CLERK OF COURT




Case 1:19-cv-00086-PLR-SKL Document 22 Filed 06/29/20 Page 1 of 2 PageID #: 86
                                      2

Case 1:19-cv-00086-PLR-SKL Document 22 Filed 06/29/20 Page 2 of 2 PageID #: 87
